Name: Commission Regulation (EC) No 1507/96 of 29 July 1996 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries
 Type: Regulation
 Subject Matter: tariff policy;  trade;  beverages and sugar;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31996R1507Commission Regulation (EC) No 1507/96 of 29 July 1996 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineries Official Journal L 189 , 30/07/1996 P. 0082 - 0085COMMISSION REGULATION (EC) No 1507/96 of 29 July 1996 opening and providing for the administration of certain tariff import quotas for the supply of raw cane sugar to Community refineriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1126/96 (2), and in particular Article 16 (1), Article 37 (6) and Article 39 thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV:6 negotiations (3), and in particular Article 1 thereof,Whereas, following the accession of Austria, Finland and Sweden and in the framework of the conclusion of the negotiations under Article XXIV of the General Agreement on Tariffs and Trade (GATT), the Community has undertaken to import, as from 1 January 1996, a quantity of raw cane sugar from third countries and intended for refining at a duty of ECU 98 per tonne; whereas, in view of the delay in implementing that undertaking, provision should be made for a total quantity, including the quantity which could have been imported during the period 1 January 1996 to 30 June 1996, to be set for the first period of application 1 July 1996 to 30 June 1997;Whereas, in order to ensure that these quantities are imported in line with traditional import patterns, the quantities should be allocated on the basis of the origin of imports over a reference period covering three years;Whereas the imports should be administered by means of import licences; whereas, to that end, the detailed rules covering the submission of applications and the information to appear therein, in particular, should be defined;Whereas the application of the tariff quota implies a strict supervision of imports and effective control of their use and destination; whereas the import must consequently take place in the Member State which issued the import licence;Whereas the rules laid down in Article 37 of Regulation (EEC) No 1785/81 apply to raw sugar imported under this Regulation for the supply of Community refineries; whereas detailed implementing rules should therefore be laid down along the lines of those in Commission Regulation (EC) No 1916/95 (4) to apply mutatis mutandis to such sugar;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. An annual tariff quota shall be opened for the import into the Community of 85 463 tonnes of tel quel raw cane sugar covered by CN code 1701 11 10 during the period 1 July to 30 June at a duty of ECU 98 per tonne. The sugar must be imported and refined by refineries within the meaning of the third subparagraph of Article 9 (4) of Regulation (EEC) No 1785/81.However, for the period 1 July 1996 to 30 June 1997 the quota referred to in the first subparagraph shall be opened in respect of 128 195 tonnes of tel quel raw sugar.2. The quantities referred to in paragraph 1 shall be allocated by country of origin in accordance with Annex I. They shall count against the quantities referred to in Article 37 (2) of Regulation (EEC) No 1785/81 and shall be taken into account for the purposes of applying paragraphs 3 and 4 of that Article.Article 2 The duty referred to in Article 1 (1) shall apply to raw sugar of the standard quality as defined in Article 1 of Council Regulation (EEC) No 431/68 (5).Where the polarimetric reading of the raw sugar imported deviates from 96 degrees, the duty referred to in Article 1 shall be increased or reduced, as the case may be, by 0,14 % for each tenth of a degree by which it deviates.Article 3 1. Licences for the imports concerned may only be issued up to the quantities referred to in Article 1 (2), and the shortfalls to meet presumed maximum supply needs fixed for the Member States concerned pursuant to Article 37 of Regulation (EEC) No 1785/81. Such licences shall be issued by the Member States referred to in Article 37 (2) of that Regulation solely to refiners who import for the needs of their refineries within the meaning of Article 9 (4) of that Regulation.2. The import of the raw sugar shall take place in the Member State which issued the import licence.3. The licences in question shall not be transferable. However, refiners may forgo the right to use licences issued. In such an event, the security shall be released immediately. The Member States shall notify the Commission forthwith of cases where rights to use licences are foregone.4. The provisions of Article 8 (4) of Commission Regulation (EEC) No 3719/88 (6) shall not apply to imports under this Regulation.Article 4 1. Notwithstanding Article 6 (1) of Commission Regulation (EC) No 1464/95 (7) and without prejudice to Article 6 (1) of this Regulation, import licences for raw sugar issued under this Regulation shall be valid from their date of issue until 30 June thereafter.2. Applications for licences as referred to in paragraph 1 shall be submitted by refiners to the competent body in the Member State of import concerned and shall be accompanied by a declaration to the effect that the applicant undertakes to refine the quantity of raw sugar in question before 1 July following the date of import.The Member States shall notify the Commission forthwith of applications submitted in the order in which they are recorded. Such notification shall comprise a list of applicants and the quantities applied for, as well as the quantities actually imported under licences already issued, in accordance with the model set out in Annex II.The Commission shall inform the Member State concerned as soon as possible of the quantities covered by applications as referred to in the first subparagraph which may be allocated.3. Without prejudice to Article 6, where the sugar in question is not refined within the time limit laid down, the refiner who applied for the licence must pay an amount equal to the full rate of duty applicable to the raw sugar, plus any additional duty applying on the day of import.Refiners applying for licences must, within three months of the end of the time limit laid down for refining, provide the Member State which issued the licence with proof of refining which the latter recognizes.4. Section 8 of import licence applications and import licences shall show the country of origin.Section 24 of applications and licences shall also show the following:'Import of raw sugar of the standard quality at duty of ECU 9,8 per 100 kilograms pursuant to Regulation (EC) No 1507/96`.5. The security for licences as referred to in paragraph 1 shall amount to ECU 0,30 per 100 kilograms tel quel raw sugar.Article 5 Entitlement under the tariff quota shall be conditional on the presentation, at the time of application for the import licence referred to in Article 3, of a certificate of origin from the third country concerned meeting the conditions laid down in Article 47 of Commission Regulation (EEC) No 2454/93 (8).Article 6 1. Where it is not possible for a quantity of sugar to be delivered in sufficient time for it to be refined before the date laid down in Article 4 (2), the Member State of import may, on application by the refiner, extend the term of validity of the licence for 30 days from that date.In such cases, the raw sugar in question shall be refined within the time limit laid down in paragraph 2 and shall count against, and not lead to an overrun in, the maximum presumed needs referred to in Article 37 of Regulation (EEC) No 1785/81 for the preceding marketing year.2. Where it has not been possible for a quantity of raw sugar to be refined before the date laid down in Article 4 (2), the Member State in question may, on application by the refiner, grant up to 90 days' further time from that date for refining.In such cases, the raw sugar in question shall be refined within that time limit and shall count against, and not lead to an overrun in, the maximum presumed needs referred to in Article 37 of Regulation (EEC) No 1785/81 for the preceding marketing year.Article 7 Where in a given marketing year the quantity of sugar, expressed as white sugar, refined by an undertaking leads to an overrun of no more than 1 % in his presumed needs as referred to in Article 37 of Regulation (EEC) No 1785/81 as a result of the yield of raw sugar imported under this Regulation, the Member State in question may, on application by the refiner, count the quantity of white sugar in question against, and within the limit of his presumed maximum needs for the following marketing year.Article 8 Quantities allocated to a country of origin specified in Annex I and not covered by import licences issued before 1 April of the marketing year in question may be allocated to applicants for licences in respect of other origins not specified in the said Annex.However, it shall be possible to provide for another date to be determined on account of the particular circumstances of the marketing year concerned.Article 9 The Member States concerned shall notify the Commission:(a) each week in respect of the preceding week, of the quantities of raw sugar, expressed in weight of tel quel sugar, for which import licences as referred to in Article 4 (1) have been issued;(b) each month in respect of the preceding month:- of the quantities of raw sugar, expressed in weight of tel quel sugar, actually imported under cover of licences as referred to in Article 4 (1),- of the quantities of raw sugar in question, in weight of tel quel sugar and expressed as white sugar, refined during the month preceding that of notification;(c) before 31 July of each marketing year, of the quantities of raw sugar, expressed in weight of tel quel sugar, intended for refining in accordance with this Regulation and in storage at refineries at 1 July of that marketing year.Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 177, 1. 7. 1981, p. 4.(2) OJ No L 150, 25. 6. 1996, p. 3.(3) OJ No L 146, 20. 6. 1996, p. 1.(4) OJ No L 184, 3. 8. 1995, p. 18.(5) OJ No L 89, 10. 4. 1968, p. 3.(6) OJ No L 331, 2. 12. 1988, p. 1.(7) OJ No L 144, 28. 6. 1995, p. 14.(8) OJ No L 253, 11. 10. 1993, p. 1.ANNEX I Quota allocation by country of origin in tonnes of tel quel raw cane sugar for the period 1 July 1996 to 30 June 1997 >TABLE>ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1507/96EUROPEAN COMMISSION - DG VI.C.3 - SugarApplications for import licences (1) // Applicant (name business name and address) (2) // Date (3) // Quantity applied for by third country of origin (4) // Quantities already actually imported by third countries of origin (5) // Quantities for which right to use licence forgone (6) // Quantity remaining (7)Member State:>END OF GRAPHIC>